Exhibit 10.3

LOGO [g21529image001.jpg]

 

October 23, 2006    LOGO [g21529image002.jpg]

Dear Joe,

This letter agreement memorializes our discussions and understanding in respect
of your upcoming termination of employment with Pan Pacific Retail Properties,
Inc. (the “Company”) in connection with the anticipated closing of the
transactions contemplated by the Agreement and Plan of Merger dated July 9, 2006
by and among the Company, Kimco Realty Corporation, KRC Acquisition Inc., KRC CT
Acquisition Limited Partnership, KRC PC Acquisition Limited Partnership, CT
Operating Partnership, L.P., and Western/Pinecreek, L.P. (the “Merger”). This
letter agreement amends the Employment Agreement between you and the Company,
dated October 29, 2001, as amended (the “Employment Agreement”).

We agree that you will terminate your employment effective as of the closing
date of the Merger (the “Closing Date”). We further agree that your termination
will be treated as a resignation by you for “good reason” (as defined in the
Employment Agreement) and any notice required from you is waived. The Company
hereby agrees to make a lump sum cash payment to you in the amount of $1,526,150
which is the “Total 5.2 a and 5.2 b” amount shown under your name on the
attached schedule prepared by the Company. The lump sum will be paid to you on
the Closing Date, in immediately available funds by wire transfer to the bank
specified by you, or by delivery of a cashier’s check to you, at your election,
in either case subject to applicable tax withholding. The lump sum payment will
serve to satisfy in full all obligations of the Company to you under Sections
5.2(a) and 5.2(b) of the Employment Agreement. Except as amended by this letter
agreement, the Employment Agreement will remain in full force and effect in
accordance with its terms and conditions.

By your signature below, you acknowledge that you have read this letter
agreement, understand the terms and conditions described above, and agree to be
bound by those terms and conditions.

 

PAN PACIFIC RETAIL PROPERTIES, INC. By:  

LOGO [g21529image005.jpg]

Title:  

 

KIMCO REALTY CORPORATION By:   LOGO [g21529image004.jpg] Title:   VP/CFO

 

So acknowledged and agreed:  

/s/ Joseph B. Tyson

Name:   Joseph B. Tyson

1631-B S. Melrose Drive Ÿ Vista, CA 92081 Ÿ Telephone: (760) 727-1002 Ÿ
Facsimile: (760) 727-1430

www.pprp.com



--------------------------------------------------------------------------------

Pan Pacific Retail Properties, Inc

Executive Contractual Liability

 

     Joseph
Tyson

Salary and Bonus

  

Salary

   415,000

Bonus

   300,000     

Bonus and Salary (Annual)

   715,000

Factor per Contract (Years)

   2     

Salary and Bonus per 5.2 a

   1,430,000

Benefits

  

401 k (company match)

   4,200

Life and Disability

   10,850

Dental

   1,500

Medical and Optical (PPO)

   15,500

Deductible

   —       

Benefits (Annual)

   32,050

Factor per Contract (Years)

   3     

Benefits per Section 5.2 b

   96,150     

Total 5.2 a & 5.2 b

   1,526,150     